Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 64, 66-74, 76, 79, 89, and 96-102 are pending. 

Election/Restrictions
Applicants’ election of Group III, in the reply filed on 2/28/2019 is acknowledged. The election was made without traverse.  
Clams directed to non-elected invention have been canceled.  Accordingly, claims 64, 66-74, 76, 79, 89, and 96-102 are under examination in the instant office action. 

	Claim objections
Claims 79 and 97 are objected to because of the following informalities:  A full name of “ROCK” and “NA” in claim 79 and “TEER” in claim 97 should be first given for clarification and then use its acronym thereafter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64, 66-74, 76, 79, 89, and 96-102 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/074681 (hereafter, Gay; cited in IDS filed on 10/9/2020) in view of US 2017/0079262 (hereafter, Rowley) and US 2015/0175956 (hereafter, Elhofy).
Gay teaches a composition comprising RPE cells and a cryopreservation media ([0042]), wherein the cryopreservation media comprises sucrose, between about 5% and about 50% DMSO and between about 30 % and about 95% serum such as FBS ([0043]). Gay further teaches that pharmaceutical preparations suitable for administration may comprise contain antioxidants, buffers, bacteriostats, solutes or suspending or thickening agents ([00255]). Gay further discloses a pharmaceutical preparations comprising a plurality of retinal pigment epithelial (RPE) cells; and a pharmaceutically acceptable carrier comprising a balanced salt solution.; wherein said balanced salt solution comprises, in each mL, sodium chloride 7.14 mg, potassium chloride 0.38 mg, calcium chloride dihydrate 0.154 mg, magnesium chloride hexahydrate 0.2 mg, dibasic sodium phosphate 0.42 mg, sodium bicarbonate 2.1 mg, dextrose 0.92 mg, glutathione disulfide (oxidized glutathione) 0.1 84 mg, and hydrochloric acid and/or sodium hydroxide (to adjust pH to approximately 7.4) in water ([00255] and claims 1 and 4-5).
Gay further teaches that the RPE cells that may be recovered subsequent to thawing have a seeding efficiency of at least about 60%, such as at least about 70%), at least about 80%), at least about 85%o, at least about 90%>, or at least about 95% ([0044]). Gay also teaches that cryopreserved composition may comprise between about 5,000 and about l x108 viable RPE cells or between about 1,000,000 and about 4,000,000 viable RPE cells at the time of freezing ([0045]). The RPE cell preparations for treatment of a patient are formulated at doses of at least about 104, 105, 106, 107, 108, 109 or 1010 RPE cells/mL ([00258]).
In addition, Gay teaches that compositions may include an inhibitor of rho- associated protein kinase (ROCK), such as Stemgent's Stemolecule Y-27632. ([00257]).
Gay does not specifically disclose a cell preservation media further comprising a purine nucleoside such as adenosine, dextran-40, HEPES, and one or more of: a sugar acid, one or more of a base, an antioxidant, one or more halide salt, a basic salt, phosphate salt, one or more sugars, sugar alcohol, and water.
However, it was well known in the art to use a cell preservation media comprising a purine nucleoside such as adenosine, dextran-40, HEPES, and one or more of: a sugar acid, one or more of a base, an antioxidant, one or more halide salt, a basic salt, phosphate salt, one or more sugars, sugar alcohol, and water along with cryopreservative agent such as dimethyl sulfoxide (DMSO) for cryopreservation/bio-preservation of cells as evidenced by Rowley and Elhofy.
Rowley teaches compositions, devices, and methods that provide cellular materials in ready to use formats for experimental, therapeutic, and tissue engineering protocols (abstract). Rowley disclose that the disclosed composition may comprises human cells including retinal pigmented epithelial (RPE) cell ([0042] and [0043]). Rowley disclose that the composition further comprises a cryopreservative (e.g., DMSO) and/or biopreservative agent (e.g., HypoThermosol®) in an amount sufficient to maintain a cell viability of at least 70% ([0004]). In the specific embodiment, the biopreservation formulation comprises HypoThermosol® (BioLife Solutions, Inc.), such as HypoThermosol®FRS wherein the components of HypoThermosol®FRS include Trolox (6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid), Na+, K++, Ca2+, Mg2+, Cl+-, H2PO4-,, HCO3-, HEPES, Lactobionate, Sucrose, Mannitol, Glucose, Dextran-40, Adenosine, and Glutathione (antioxidant), with a pH 7.6, and an osmolality of about 360 ([0057]). In some embodiments, the disclosed cell composition comprises 2-10% DMSO and HypoThermosol® or HypoThermosol®FRS ([0057]).
In addition, Rowley teaches the compositions provided herein comprise cells that maintain high viability and functionality after extended storage and high viability means that at least 50%, 55%, 60%, 65%, 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% of the initial cell population is capable of survival, growth, and function after preservation or storage ([0052]).
Elhofy discloses a media comprising a base physiological buffer liquid mix and liposomes comprising cholesterol, phosphatidylcholine and fatty acids which can be used as a serum replacement, complete media or media supplement (abstract and [0009]). Elhofy further discloses the cells contemplated for use with the media are isolated from a mammalian subject and include retinal cells ([0117]-[012]).
Elhofy further discloses any of these media are optionally supplemented with salts (such as sodium chloride, calcium, magnesium, and phosphate), amino acids, vitamins, buffers (such as HEPES), nucleotides (such as adenosine and thymidine), antibiotics (such as gentamicin drug), trace elements (defined as inorganic compounds usually present at final concentrations in the micromolar range), antioxidants and glucose or an equivalent energy source ([0113]).
Elhofy further discloses that the base physiological buffer liquid mix comprises one or more of an organic salt, an inorganic salt, a buffer, an iron source or iron transporter, glycerol, an amino acid, a vitamin, a sugar, and trace elements ([0013]). Elhofy further discloses one or more organic or inorganic salts selected from the group consisting of potassium phosphate, calcium chloride (anhydrous), cupric sulfate, ferric nitrate, ferric sulfate, magnesium chloride (anhydrous), magnesium sulfate (anhydrous), potassium chloride, sodium bicarbonate, sodium chloride, sodium phosphate dibasic anhydrous, sodium phosphate monobasic, tin chloride, zinc sulfate and sodium bicarbonate ([0016]).
Elhofy further discloses that the base physiological buffer liquid mix comprises an antioxidant such as glutathione, ascorbic acid, alpha-tocopherol, beta-carotene, and ubiquinone ([0013] and [0017]).
Also, Elhofy discloses the cryopreservation media further comprises dimethyl sulfoxide (DMSO), wherein the DMSO is at a concentration in the cryopreservation media of less than or equal to 4%. In various embodiments, the concentration of DMSO is 4%, 3%, 2%, 1% or 0.5% ([0044]). Exemplary sugars include dextrose, glucose, lactose, galactose, fructose and multimers of these sugars ([0101]).
In addition, Elhofy discloses that the cryopreservation media described herein may further comprise one more of the following agents: dimethyl sulfoxide (DMSO), glycerol, ethylene glycol, polyethylene glycol, propylene glycol, sugars (such as sucrose, dextrose, trehalose, pectin), proteins, carbohydrates (such as hydroxy ethyl starch (HES)), dextran and/or polylysine ([0124]). In various embodiments, viability of cells upon thaw is 40%, 50%, 60%, 65%, 70%, 75%, 80% or higher ([0125]).
Further, Elhofy discloses that the factors found in FCS or FBS, such as transforming growth factor (TGF) beta or retinoic acid, can promote differentiation of certain cell types or initiate unintended downstream signaling in the cells that promotes unwanted cellular activity in culture, thus there was a need of serum free media or serum replacement ([0003]-[0005]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cryopreservative and/or biopreservative composition comprising 2-10% DMSO with HypoThermosol® or HypoThermosol®FRS, which contains adenosine, dextran-40, HEPES and one or more of: a sugar acid, one or more of a base, an antioxidant, one or more halide salt, a basic salt, phosphate salt, one or more sugars, sugar alcohol, and water as taught by Rowly, for preserving  RPE cells  of Gay because Rowely teaches their composition which is ready to use formats for experimental, therapeutic, and tissue engineering protocols is effective for maintaining high cell viability and functionality after extended storage and is suitable for human cells such as RPE cells. Also, Elhofy teaches there was a known need of serum free media or serum replacement because blood-derived serum such as fetal calf serum (FCS) or fetal bovine serum (FBS) can promote differentiation of certain cell types or initiate unintended downstream signaling in the cells that promotes unwanted cellular activity in culture.  In addition, Elhofy discloses and suggests the use of cryopreservation media for mammalian cells such as retinal cells comprising the same components as Rowley. Thus, one of ordinary skill in the art would have been motivated to prepare the RPE cells in the cryopreservative and/or biopreservative composition of Rowley further modified by Elhofy on the reasonable expectation that the resulting composition would be ready to use for experimental, therapeutic, and tissue engineering protocols while sufficiently being effective for maintaining high viability and functionality during preservation or storage as evidenced by Rowley and avoiding negative effects of serum such as fetal calf serum (FCS) or fetal bovine serum (FBS) as evidenced by Elhofy.
As to claims 96-98 and 101, the claims recite inherent property of RPE cells and intended results after thawing. However, such features are inherent property of RPE cells. Since the prior art references in combination teach the same RPE cells in the same composition, thus such intended results necessarily occur after thawing the cells. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternately, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64, 66-74, 76, 79, 89, and 96-102 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63, 66-74, 76-77, 79-83, 85-86, and 96-114 of co-pending application 17/548450.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘450 application are also directed to a composition comprising RPE cells, a purine nucleoside such as adenosine, a branched glucan such as dextran-40, a zwitterionic organic chemical buffering agent (e.g., HEPES), DMSO, and  one or more of: a sugar acid, one or more of a base, an antioxidant, one or more halide salt, a basic salt, phosphate salt, one or more sugars, sugar alcohol, and water as claimed. Thus, the instant claims are anticipated by or would have been obvious over the claims of ‘450 application.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611